DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "The high dynamic range image decoder" in Claim 1. However, claim 1 is a canceled claim. There is insufficient antecedent basis for this limitation in the claim.

 






Allowable Subject Matter

Claims 4-6 and 8-15 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein a deformatter circuit, wherein the deformatter circuit is arranged to obtain a compressed pixellized lower dynamic range image and parameter data from the image signal; a decompressor circuit, wherein the decompressor circuit is arranged to apply at least an inverse DCT transform to the compressed pixellized lower dynamic range image to obtain a pixellized lower dynamic range image; and a dynamic range conversion circuit, wherein the dynamic range conversion circuit is arranged to transform the lower dynamic range image into a reconstructed high dynamic range image, wherein the dynamic range conversion circuit comprises: an arbitrary tone mapping circuit, wherein the arbitrary tone mapping circuit is arranged to apply an arbitrary monotonically increasing tone mapping, wherein the parameters which define the arbitrary monotonically increasing tone mapping are received in the parameter data; and a loggamma conversion circuit, wherein the loggamma conversion circuit is arranged to apply a loggamma mapping, wherein the arbitrary tone mapping circuit is connected to the loggamma conversion circuit.









                                               Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Bechtel et al. (USPAP       2018/0027,216), recites, “An imaging system configured to display a captured image on a display having a lower dynamic range than the imaging system is provided, wherein the imaging system includes a high dynamic range imager configured to capture at least one high dynamic range image, and a processing device communicatively connected to the high dynamic range imager, wherein the processing device is configured to reduce color speckles caused by errant interpolated pixel values and reduce occurrence of errant values of alternate color while maintaining at least one of sharpness detail, edge detail, and generate smoothing color rendering in a displayed image.”
Ninan et al. (USPAP       2016/0057,334), recites, “High dynamic range 3D images are generated with relatively narrow dynamic range image sensors. Input frames of different views may be set to different exposure settings. Pixels in the input frames may be normalized to a common range of luminance levels. Disparity between normalized pixels in the input frames may be computed and interpolated. The pixels in the different input frames may be shifted to, or stay in, a common reference frame. The pre-normalized luminance levels of the pixels may be used to create high dynamic range pixels that make up one, two or more output frames of different views”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, February 26, 2022